Order entered May 31, 2016




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-00613-CV
                                   No. 05-16-00614-CV

                        IN RE MALCOLM MCCLENON, Relator

               Original Proceeding from the 363rd Judicial District Court
                                 Dallas County, Texas
               Trial Court Cause Nos. W12-54585-W(A), W12-54586-W(A)

                                        ORDER
                     Before Justices Lang-Miers, Fillmore, and Schenck

       Based on the Court’s opinion of this date, we DISMISS relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of the original proceedings.


                                                   /s/   ROBERT M. FILLMORE
                                                         JUSTICE